Dissenting Opinion by
Judge Manderino :
I dissent. By this decision reached today, this court has gone one step further in perpetuating the idea that public assistance is little more than a sophisticated term for the system of the dole.
Annie Bell Travis has lived most of her life on government welfare grants. In an attempt to procure for her children what she considered to be a better life, Mrs. Travis spoke with her caseworker about retaining a Social Security lump sum benefit received by her children for their future educational needs. This was in accord with a plan of the Department of Public Welfare which provided that funds for future educational needs could be set aside if among other things a specific plan for the child’s future education and a plan for the setting aside of the funds were in existence.
It is admitted that Mrs. Travis herself, a woman of limited formal education, never submitted a specific plan to the County Board of Public Assistance. However, it is uncontradicted that she spoke with her caseworker about such a plan and that the caseworker knew of the Social Security lump sum benefit and of Mrs. Travis’ desire to use this money to implement the plan. It is inconceivable that the Department of Public Welfare should now deny Mrs. Travis the chance to insure the future of her children because she failed to submit a detailed and specific plan for their future educational needs.
The spirit of what function public assistance is to perform is set out in Regulation 3511.2 of the Penn*121sylvania Public Assistance Manual which states that: “The County Office is responsible for giving to every person who asks for help the service appropriate to the Department’s function.” Mrs. Travis was asking for help and instead of receiving “appropriate services”, she received a refusal based on technical requirements involving paperwork which Mrs. Travis could not possibly have completed on her own. The Department had a legal duty to assist Annie Bell Travis in receiving the “educational benefit” for her children in the same manner that they would have a legal duty to provide food if the children were starving, without requiring the recipient to consume bureaucratic red tape.
I would reverse the decision and order the establishment of the educational fund in accordance with applicable requirements.